Citation Nr: 1628130	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-49 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for lumbar spine degenerative joint disease (DJD), including whether the reduction from 20 percent to 10 percent, effective May 1, 2016, was proper.

2.  Entitlement to an initial disability rating higher than 20 percent for lumbar spine DJD (previously rated as mechanical low back pain with disc bulge and mild central stenosis).

3.  Entitlement to an initial disability rating higher than 10 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial disability rating higher than 10 percent for left lower extremity radiculopathy.

5.  Entitlement to higher initial disability ratings for bilateral plantar fasciitis, rated as 10 percent disabling for each foot prior to May 6, 2015, and rated as 50 percent disabling for the combined bilateral disability since. 

6.  Entitlement to higher initial disability ratings for cervical spine DJD, rated as 10 percent disabling prior to January 21, 2016, and rated as 20 percent disabling since.  

(The issue of entitlement to service connection for an upper back (or thoracic spine disability) will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2003 and February 2016 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In the October 2003 decision, the RO, in relevant part, granted service connection for mechanical low back pain and for right and left foot plantar fasciitis, assigning initial 10 percent disability rating for each disability, effective July 12, 2003.  

In a September 2004 rating decision, the RO increased the disability rating for mechanical low back pain with disc bulge and mild central stenosis to 20 percent, still effective July 12, 2003.

The Board initially remanded the appeal in August 2006.  In a March 2009 decision, the Board denied the claim of entitlement to an initial disability rating higher than 20 percent for the service-connected low back disability.  The Board subsequently vacated that decision and remanded the claims on appeal again in December 2013. 

In a January 2014 rating decision, the RO, in relevant part, granted a temporary 100 percent rating for the service-connected left foot plantar fasciitis, from March 1, 2013, to October 31, 2013, as result of a surgical treatment necessitating convalescence.  A 10 percent rating was continued effective November 1, 2013. 

The Board again remanded the claims on appeal in order to afford the Veteran another Board hearing in November 2014.  The Board additionally remanded the claim of entitlement to service connection for a neck disability in an August 2014 decision; however, that claim was granted in a February 2016 rating decision as noted.

An August 2015 rating decision increased the evaluation for plantar fasciitis to 50 percent, based on combined disability, effective May 6, 2015.

In the February 2016 rating decision, the RO, inter alia, in effect changed the rating assignment for the service-connected low back disability to lumbar spine DJD, and reduced his disability rating to 10 percent, effective May 1, 2016.  The RO also granted service connection for cervical spine DJD, and assigned an initial 10 percent disability rating, effective November 16, 2006, followed by a 20 percent rating, effective January 21, 2016, in the February 2016 rating decision.

The RO granted service connection for radiculopathy of the left and right lower extremities, in the September 2004 and the February 2016 rating decisions, respectively; and assigned both disabilities 10 percent ratings, effective July 12, 2003, and January 21, 2016, respectively.  
Although the Veteran did not perfect separate appeals of the ratings assigned for radiculopathy; the majority has considered these disabilities as part of low back disability that is on appeal.  The General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71 (2015) (Formula) require consideration of the neurologic manifestations of the back disability.  Formula, Note (1).  Service connection for radiculopathies of the lower extremities was granted on the basis that they were related to the degenerative joint disease of the lumbar spine.  

There is no court precedent on whether a claimant is required to perfect separate appeals with regard to the orthopedic and neurologic manifestations of a back disability.  The United States Court of Appeals for Veterans Claims (Court) has; however, issued a number of decisions that have expanded the scope of initial or increased rating issues before the Board.  It has held that the Board must consider separate ratings for distinct manifestations of a disability on appeal.  Esteban v. Brown, 6 Vet. App. 259, 261-2 (1994).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that total rating for compensation based on individual unemployability (TDIU) was a part of all adjudications of increased or initial ratings; and that the Board erred in not considering such entitlement, even when a separate appeal had not been perfected.  The Court subsequently held that where the Board had granted an earlier effective date for a TDIU and increased rating for a back disability, it was required to adjudicate entitlement to special monthly compensation at the housebound rate.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  If the Board has a duty to consider these ancillary issues; it follows that it would have a duty to consider all criteria for rating back disabilities without requiring separate appeals of each criterion. 

The provisions of 38 C.F.R. § 19.9(b)(2) provide that the Board has the authority to consider appeals in light of laws, including but not limited to statutes, regulations and court decisions, that were not previously considered by the agency of original jurisdiction.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld this regulation in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1349 (Fed. Cir. 2003).

In accordance with the foregoing, a letter was sent to the Veteran in January 2016 notifying him that he had the option of having a third hearing with the third VLJ who would decide his appeal on the issues of entitlement to higher initial disability ratings for the bilateral plantar fasciitis; and that if he did not respond the Board would presume that he had waived the right to a hearing before all signatories.  The Veteran did not respond. 

The Veteran has testified at three hearings before the three undersigned Veterans Law Judges (VLJs) in May 2006, February 2013, and September 2015.  At the May 2006 hearing, he only testified as to the issue of entitlement to a higher disability rating for the service-connected low back disability.  He testified as to back and foot issues on appeal at both the February 2013 and September 2015 hearings.  Transcripts of all three hearings are of record.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Additionally, when two hearings have been held by different VLJs concerning the same issues, the law also requires that the Board assign a third VLJ to decide those issues because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  These regulations have been interpreted as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

In April 2016, the Veteran submitted a notice of disagreement (NOD).  In May 2016, the RO asked the Veteran to clarify the issues.  He has not yet responded.  Liberally construing the document, the Board accepts the NOD as a timely appeal with respect to the issue of entitlement to higher initial disability ratings for service-connected cervical spine DJD.

The Veteran submitted a VA Form 9 in April 2016, corresponding with a February 2016 statement of the case on the issues of entitlement to service connection for post-traumatic stress disorder and a left knee disability, which was certified to the Board in May 2016.  Despite this certification, the Board is unable to activate the appeal at this time.  Board policy is to not activate appeals when there is a pending hearing request, because such activation would likely delay the scheduling of the pending hearings.  The Veteran has a pending hearing request with regard to these two issues.   

In an August 2010 rating decision, the RO granted an increased 10 percent rating for residuals of gall bladder removal, effective March 13, 2007.  In a November 2010 written statement, the Veteran expressed disagreement with the effective date assigned for the grant of the 10 percent rating.  A statement of the case was issued in August 2015.  The letter associated with the statement of the case told the Veteran that he must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2015).  The Veteran did not file a timely substantive appeal with respect to this issue.

In June 2016, the RO purported to "certify" (i.e., prepare a VA Form 8) the issue of entitlement to an earlier effective date for a 10 percent rating for gall bladder removal with tender scar.  It is clear from reviewing the June 2016 VA Form 8, that this "certification" was an administrative error.  The VA Form 8 incorrectly references the February 2016 statement of the case, which only addresses the issues of service connection for PTSD and a left knee disorder, instead of the correct August 2015 statement of the case.  Review of the evidence of record reflects that a timely substantive appeal has not been filed with respect to this issue, despite the fact that other correspondence has been received from the Veteran with respect to other issues.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).   

The issues of entitlement to service connection for a right shoulder disability, a right ankle disability, and tinnitus were raised by the record in a statement received in April 2014, and were previously referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The issues of entitlement to a higher disability rating for bilateral hearing loss and of whether new and material evidence has been received to reopen previously a claim of entitlement to service connection for right knee disability were raised by the record in the February 2016 NOD.  None of these issues has been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

The issues of entitlement to a disability rating higher than 20 percent for lumbar spine DJD; to initial disability ratings higher than 10 percent for radiculopathy into each lower extremity; and to initial disability ratings higher than 10 percent for the bilateral plantar fasciitis for the period prior to November 1, 2013, and higher than a combined 50 percent rating for the period since, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The February 2016 rating decision effectively reduced the Veteran's disability rating for service-connected low back disability that had been in place since July 12, 2003, from 20 percent to 10 percent, effective May 1, 2016.
 
2.  The AOJ reduced the Veteran's low back disability rating that had been in place for more than five years on the basis of one examination without consideration of prior examinations, complaints of increased symptomatology, or whether any demonstrated improvement in the disability was reasonably certain to be maintained under the ordinary conditions of life.

3.  The Veteran's bilateral plantar fasciitis has been manifested by symptoms of pain on use and manipulation of the feet, with the pain accentuated by manipulation, extreme tenderness on the plantar surfaces of the feet, and decreased longitudinal arch, without improvement of foot symptoms with the use of orthopedic shoes or appliances since November 1, 2013.  


CONCLUSIONS OF LAW

1.  The reduced rating for the service-connected low back disability from 20 percent to 10 percent, effective May 1, 2016, was not proper; therefore, the criteria for restoration of the 20 percent disability rating have been met since May 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.105(e) (2015).

2.  The criteria for entitlement to a 50 percent disability rating for bilateral plantar fasciitis have been met since November 1, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5276 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Reduction of 20 percent Disability Rating for Lumbar Spine DJD

In the February 2016 rating decision, the AOJ essentially established separate ratings for lumbar spine DJD and for the neurological manifestations of that disability involving the lower extremity.  Although it indicated that it was granting service connection for the lumbar DJD, service connection had previously been established and an appeal of the initial rating perfected.  The rating code sheet shows that the AOJ reduced the rating for the low back disability from 20 to 10 percent.

The AOJ's actions resulted in a reduction in the disability rating for the already service-connected low back disability from 20 percent to 10 percent.  At the time of the February 2016 rating decision, the Veteran's 20 percent disability rating had been in effect since July 12, 2003, nearly 13 years.  Disabilities in effect more than five years are considered "stabilized," and VA regulations require a high degree of accuracy in decisions reducing such ratings.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Therefore, the reduction must comply with the provisions of 38 C.F.R. § 3.344(a)-(b).

It is well established that failure of the AOJ to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in reduction cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292   (1999); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath, 1 Vet. App. at 596 (1991).  If a reduction is made without observance of the applicable regulations, the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

Here, the reduction of the Veteran's 20 percent rating for the low back disability to a 10 percent rating was not in accord with 38 C.F.R. § 3.344(a), which states ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the condition.  See Karnas v. Derwinski, 1 Vet. App. 308, 310-11 (1991). 

In its decision to reduce the Veteran's rating for the low back disability, the AOJ did not address the Veteran's prior examinations or his complaints of increased symptomatology throughout the appeal period.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993) (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was as full and complete as the examination that served as the basis for the grant).  Furthermore, there must be a finding that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Cf. 38 C.F.R. § 3.344(a).  There was no such finding in this case.

It is clear from the record that the AOJ did not consider the provisions of 38 C.F.R. § 3.344 in its decision to reduce the rating for the low back disability.  Accordingly, the reduction was void ab initio.  The 20 percent rating is restored, effective May 1, 2016.



II.  Higher Initial Disability Rating for Bilateral Plantar Fasciitis

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App. 119 (1999).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, DCs 5276 through 5284.  The AOJ determined in the August 2015 rating decision that presently, the most closely analogous diagnostic code pertaining to the Veteran's bilateral plantar fasciitis is 38 C.F.R. § 4.71a, DC 5276, pertaining to acquired flatfeet.  In this regard, the Board notes that 38 C.F.R. § 4.20 provides that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  

Given the need to obtain additional medical evidence with respect to the bilateral plantar fasciitis claims, the Board is unable to determine at this juncture whether a still higher rating may be available under an alternate diagnostic code for foot disabilities.  Nonetheless, the Board finds that based on the current evidence of record, the 50 percent rating for the Veteran's plantar fasciitis, awarded by the AOJ in the August 2015 rating decision, is warranted as of the date of the March 2015 VA examination that described the current severity of the disability. 

Under DC 5276, a 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating, the maximum rating available under this diagnostic code, if bilateral.  38 C.F.R. § 4.71a, DC 5276.

During his March 2015 VA examination, the Veteran reported having pain in his feet upon weight bearing.  He reported having flare-ups consisting of stiffness and weakness in the feet.  He also reported having difficulty walking and climbing stairs.  In the examination report, the VA examiner documented the bilateral foot disabilities as including pain on use of the feet and on manipulation, with the pain accentuated on manipulation; extreme tenderness on the plantar surface of the feet, not improved with orthopedic shoes or appliances; and decreased longitudinal arch height of the feet on weight-bearing.  The Veteran had tried using built-up shoes and orthotics; however, these did not relieve his bilateral foot symptoms.

Although the Veteran was not afforded a VA examination between the time of his March 2013 foot surgery and the March 2015 examination; the examination report indicates that his disability had been at the level shown on the examination for some time prior to the examination.  VA treatment records document frequent treatment and complaints related to the foot disability during the period from the expiration of the temporary total rating and March 2015 examination.  

Based on the examination outpatient treatment findings, the evidence is at least in equipoise with respect to whether the Veteran has met the criteria for a 50 percent combined disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  Affording the Veteran the benefit of the doubt, a 50 percent combined disability rating for the Veteran's service-connected bilateral plantar fasciitis is granted effective November 1, 2013, when the temporary total rating expired. 

Fifty percent is the maximum schedular rating under Diagnostic Code 5276.  The appeal is being remanded, as explained below, to obtain records of the foot surgery performed in 2013.  These records could be relevant to the appropriate rating prior to the surgery and whether a higher rating is warranted after the surgery on some other basis, such as loss of use of the feet or on an extraschedular basis.  Accordingly, the Board cannot reach a decision on those matters prior to efforts to obtain the records.


ORDER

The reduction in the disability rating for lumbar spine DJD (previously rated as mechanical low back pain with disc bulge and mild central stenosis) from 20 percent to 10 percent, effective May 1, 2016, was not proper; therefore, the 20 percent rating is restored, effective May 1, 2016.

A 50 percent disability rating is granted for bilateral plantar fasciitis, effective November 1, 2013.





REMAND

Following the Board's remand of the claims on appeal in December 2013, the AOJ issued a supplemental statement of the case (SSOC) in June 2014, which included the remaining low back and plantar fasciitis claims.  The Board remanded these claims in November 2014 in order to afford the Veteran another Board hearing.  Following the Board hearing in September 2015, the Veteran was afforded multiple new VA examinations on these claims and the AOJ proceeded to readjudicate the claims in August 2015 and February 2016 rating decisions.  The AOJ did not, however, issue the Veteran a new SSOC on these claims prior to returning them to the Board, as required by VA regulations.  See 38 C.F.R. § 19.31(b) (2015).

In January 2015, the Veteran provided authorization to obtain private treatment records pertaining to an October 2014 surgical procedure involving his left foot.  In February and March 2015 letters, the AOJ indicated that the Veteran's treatment records had been requested; however, the treatment records have not been associated with the claims file, and a response does not appear to have been received from the provider.  The AOJ did not notify the Veteran that the requested records were not received, as required by law.  See 38 U.S.C.A. § 5103A(b) (West 2014).  Moreover, the Veteran stated during his September 2015 Board hearing that he believed VA had received these records. 

In the December 2013 remand, the Board instructed that a VA examiner provide an opinion concerning any additional limitation of function on repeated use or during flare-ups of the service-connected low back disability.  Cf. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  During VA examination in January 2014, the Veteran reported having flare-ups of low back disability and the examiner described excess fatigability of the disability after repetitive use.  The examiner, however, did not provide the requested opinion as to any additional functional loss, but merely indicated that the disability was not very severe, as evidenced by the Veteran's ability to work as a prison guard.  The examiner did concede, however, that while an increase in disability during flare-ups was possible, he had not examined the Veteran during flare-ups.  

In a January 2016 VA examination report, the examiner indicated that he could not opine as to whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time with resorting to mere speculation.  The examiner stated that an answer to this inquiry required observation after prolonged use.  These are matters that would be capable of lay observation, but the examiners did not record the Veteran's reports of limitation during flare-ups.  See DeLuca, supra; Layno v. Brown, 6 Vet. App. 465 (1994).

Adjudication of the claims for higher initial ratings for lower extremity radiculopathy must be deferred pending complete development of the claim for a higher initial rating for the low back disability.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).  The back disability benefits questionnaire includes questions pertaining to the neurologic disability related to the back, and as such, is relevant to the initial neurologic ratings.

Although the Veteran has filed a timely NOD with respect to the issue of entitlement to higher initial disability ratings for service-connected cervical spine DJD, before the Board can consider that claim on appeal, it is required to remand it for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the appeal is REMANDED for the following action:

1.  After obtaining authorization, request the Veteran's treatment records pertaining to surgery involving his left foot, performed by Dr. Brent Parry in October 2014.  

If any requested records cannot be obtained, advise the Veteran of the missing records, the efforts made to obtain the records, and what further actions (including possible denial of the claim) will be taken.  Advise him that he may submit the records himself.

2.  If additional records are received, ask the examiner who provided the March 2015 examination to provide an opinion as to when the level of disability found on that examination as likely as not arose.  The examiner should review the claims file, including this REMAND.

3.  Schedule the Veteran for a new VA examination of his back.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  The examiner should:

A)  Report the ranges of thoracolumbar spine motion in degrees.  

B)  The examiner should report the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  

These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.  

The examiner should ask the Veteran to report the extent of limitation of motion during flare-ups.

4.  Issue a statement of the case with respect to the issue of entitlement to higher initial disability ratings for service-connected cervical spine degenerative joint disease.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

5.  If the benefits sought on appeal are not granted in full, issue an SSOC; and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
       THOMAS J. DANNAHER		            MARK D. HINDIN 
              Veterans Law Judge                                          Veterans Law Judge
        Board of Veterans' Appeals                             Board of Veterans' Appeals


______________________________________
J. PARKER, concurring in part and dissenting in part
Veterans Law Judge, Board of Veterans' Appeals


J. PARKER, OPINION CONCURRING IN PART AND DISSENTING IN PART

The above dissenting Veterans Law Judge concurs with the above Board decision to the extent that it (1) finds that the reduction of a 20 percent disability rating for the service-connected low back disability was not proper, and restores the 20 percent rating effective May 1, 2016, (2) grants a 50 percent disability rating for bilateral plantar fasciitis from November 1, 2013, and (3) remands the issues of initial ratings in excess of 20 percent for the lumbar spine degenerative joint disease for the period from June 4, 2014 and in excess of 50 percent for the bilateral plantar fasciitis for the period from November 1, 2013, for additional development.

The above dissenting Veterans Law Judge respectfully dissents from the above Board decision to the extent that the majority finds that the issues of initial disability ratings in excess of 10 percent for right and left lower extremity radiculopathy are in appellate status before the Board, and remands an initial disability rating in excess of 20 percent for the lumbar spine degenerative joint disease for the rating period from July 12, 2003 to June 5, 2014, initial disability ratings in excess of 10 percent for right and left foot plantar fasciitis for the period from July 12, 2003 to March 1, 2013, and initial disability ratings in excess of 10 percent for right and left lower extremity radiculopathy.  

As discussed in detail below, the above dissenting Veterans Law Judge would find that the Veteran did not file notices of disagreement with the initial disability ratings assigned for the separately granted right and left lower extremity radiculopathy and, as such, these separately granted and rated service-connected disabilities are not in appellate status before the Board.  The above dissenting Veterans Law Judge would further find that the evidence of record is sufficient to adjudicate the issues of higher initial disability ratings for bilateral plantar fasciitis and lumbar spine degenerative joint disease for the early rating periods from July 12, 2003 (the day after the Veteran's separation from active service) to at least March 1, 2013 for the bilateral foot disabilities (the date the temporary 100 percent total rating was assigned) and to at least June 5, 2014 for the lumbar spine disability (the date the most recent supplemental statement of the case was issued).

Initial Ratings for Right and Left Lower Extremity Radiculopathy 

During the course of the appeal for a higher initial disability rating for the service-connected lumbar spine disability, in a September 2004 rating decision, the RO separately granted service connection for left lower extremity radiculopathy, as secondary to the service-connected lumbar spine disability, and assigned a 10 percent initial disability rating effective July 12, 2003 (the day after the Veteran's separation from active service).  In a February 2016 rating decision, the RO granted a separate rating for right lower extremity radiculopathy, as secondary to the service-connected lumbar spine disability, and assigned a 10 percent initial disability rating effective January 21, 2016 (the date of a VA examination diagnosing right lower extremity radiculopathy).  

The Veteran has not filed a notice of disagreement with the initial ratings assigned for the right or left lower extremity radiculopathy.  The Veteran did not submit additional relevant evidence within the applicable one year period following the September 2004 rating decision.  See 38 C.F.R. § 3.156(b) (2015).  At no time during the over 13 year appeal period has the Veteran ever expressed disagreement with the disability rating assigned for the left lower extremity radiculopathy by the September 2004 rating decision.  

Further, the one year appeal period following the February 2016 rating decision has not yet elapsed.  Should the Veteran wish to disagree with the separate initial disability rating assigned for the right lower extremity radiculopathy, he should file a notice of disagreement indicating such a disagreement. 

In the Introduction section above, the majority found that "[a]lthough the Veteran did not perfect separate appeals of the ratings assigned for radiculopathy; the majority has considered these disabilities as part of low back disability that is on appeal."  However, simply because the Veteran has been granted benefits for radiculopathy on a secondary basis does not mean that adjudication related to the primary disability - the service-connected lumbar spine disability - will or must always include adjudication of the secondary disabilities.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  See Roper v. Nicholson,	 20 Vet. App. 173 (2006); Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008) (holding that, when a separate rating has been assigned for a secondary disability and a notice of disagreement has not been filed, 38 C.F.R. § 3.310(a) does not require VA to adjudicate the elements of effective date or disability rating of a secondary disability in the same decision as the primary disability); Holland v. Gober, 10 Vet. App. 433, 436 (1997) (per curiam order) (holding that an RO's award of service connection constitutes a full award of benefits on an appeal initiated by an NOD as to a previous RO decision denying service connection and that, to the extent that a veteran disagrees with the compensation level or effective date assigned in the RO decision granting service connection, "a separate NOD [is required] in order for them to be placed in appellate status for the first time"); see also Thomas v. McDonald, 2015 WL 5092621 (Vet. App.) and Martinez v. McDonald, 2014 WL 4104418 (Vet. App.) (nonprecedential decisions holding that statements from a claimant or VA characterizing radiculopathy as part of the service-connected lumbar spine disability did not mean that, because a claimant appealed the disability rating assigned for the lumbar spine disability, VA should have understood him to be appealing the separately service-connected radiculopathy ratings).  (Although Thomas and Martinez were single judge decisions and nonprecedential, they are cited herein as persuasive authorities.)

Despite the majority's apparent rule that all separately granted neurological impairments are always necessarily raised by a claim for an increased rating for a back disorder, or that the neurological impairments will continue to be rated as long as the back disability is being rated, the Court has not issued such a precedential decision that would override the legal finality of an adjudication specifically granting and assigning a separate rating for disorders secondary to a service-connected disorder.  In the absence of such a precedent, the finality of a prior final decision must be respected in VA adjudications.  

The above dissenting Veterans Law Judge would find that the initial disability ratings assigned for the right and left lower extremity radiculopathy, having been separately granted, must have been specifically appealed within the applicable one year periods in order to be subject to the current appeal.  38 U.S.C.A. § 7105(b)(1).  The Board derives its jurisdiction from the filing of a notice of disagreement following a rating decision adjudication of an issue, especially one that becomes final, and lacks jurisdiction over an issue without such authority.  See Garlejo v. Brown, 10 Vet. App. 229 (1997) (holding that BVA did not err in refusing to adjudicate matter as to which no NOD was filed); Manlincon v. West, 12 Vet. App. 238, 240 (1999) (stating that a NOD is a jurisdiction-conferring document); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Percy, 23 Vet. App at 44 (2009) (noting that the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed).   As such, the above dissenting Veterans Law Judge would find that these separate ratings for lower extremity radiculopathy are not in appellate status before the Board.  

Initial Ratings for Bilateral Plantar Fasciitis 

Service connection for bilateral plantar fasciitis was granted effective July 12, 2003 (the day after the Veteran's separation from active service).  The Veteran is currently in receipt of 10 percent initial disability ratings for each foot for the period from July 12, 2003 to March 1, 2013 and a 50 percent combined rating for both feet from November 1, 2013.  The above dissenting Veterans Law Judge disagrees with the majority's determination that additional treatment records need to be obtained prior to adjudication of this appeal.  

In the Decision, the majority notes that "[t]he appeal is being remanded, as explained below, to obtain records of the foot surgery performed in 2013."  However, review of the evidence of record reflects that these VA treatment records and surgical reports have already been associated with the claims file and, in fact, are the basis of the 100 percent temporary total disability rating assigned from March 1, 2013 to November 1, 2013 for convalescence based on surgical or other treatment.  In the Remand, the majority makes no mention of any outstanding 2013 treatment records (VA or private) and does not direct the AOJ to obtain any such records.  

Rather, in the Remand, the majority only discusses the need to obtain private treatment records pertaining to an October 2014 surgical procedure involving the Veteran's left foot.  The majority indicates that the AOJ did not notify the Veteran that the requested private treatment records were not received; however, in the February and March 2015 notification letters, the AOJ specifically informed the Veteran that the requested records had not been received and that it was ultimately his responsibility to see that VA obtained these records.  In the March 2015 correspondence, the Veteran was specifically told that, if VA did not receive the records or a response from him in the next 15 days, VA would decide the claim.  

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist his own claim, to cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, the above dissenting Veterans Law Judge would find that remand to attempt to obtain additional records is not warranted, and would decide the appeal on the basis of the existing record.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Further, pursuant to this decision, the Board is granting a 50 percent (maximum) schedular disability rating from November 1, 2013 for the bilateral foot disability under Diagnostic Code 5276 (flatfoot, acquired, bilateral).  At the very most obtaining these records would only reflect worsening from 2013 or 2014 onward and would have virtually no probative value to show the severity of the bilateral foot disabilities for the earlier rating period (11 years) for which there are copious amounts of treatment records and VA examination reports of more probative value for rating the earlier period that the Board could use to assess the severity of the bilateral foot disabilities for the earlier period.  The above dissenting Veterans Law Judge fails to see how treatment records regarding an October 2014 left foot surgery would be pertinent to the early stage of this over 13 year appeal period.  

Finally, the above dissenting Veterans Law Judge acknowledges that additional evidence relating to the bilateral foot disabilities has been associated with the file since the most recent supplemental statement of the case (dated in June 2014) and a subsequent supplemental statement of the case has not been issued.  The Veteran has not waived consideration of this evidence by the AOJ in the first instance.  As such, the above dissenting Veterans Law Judge would bifurcate this issue and adjudicate the issue of entitlement to initial disability ratings in excess of 10 percent for right and left foot plantar fasciitis for the rating period prior to March 1, 2013 based on the evidence of record, and remand the remaining aspect of the rating issue -- a disability rating in excess of 50 percent from November 1, 2013 -- for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim of entitlement to service connection based on direct service connection and presumptive service connection) (en banc); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).     

Initial Rating for Lumbar Spine Degenerative Joint Disease

The Veteran is in receipt of a 20 percent initial disability rating for the lumbar spine degenerative joint disease from July 12, 2003 (the day after his separation from active service).  The above dissenting Veterans Law Judge disagrees with the majority's determination that the January 2014 and January 2016 VA examination reports are inadequate for rating purposes.

In the Remand above, the majority finds that the January 2014 VA examiner did not provide the requested opinion as to any additional functional loss related to the lumbar spine disability.  The majority also notes that the January 2016 VA examiner indicated that he could not opine as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because this would require observation after prolonged use.  The majority finds that the January 2014 and January 2016 VA examination reports are inadequate because "the examiners did not record the Veteran's reports of limitation during flare-ups."   

The above dissenting Veterans Law Judge respectfully dissents from the majority's characterization of the January 2014 and January 2016 VA examination reports.  The January 2014 VA examiner specifically noted that the Veteran had functional loss of excess fatigability and pain on movement of the lumbar spine, but did not have additional limitation of range of motion following repetitive testing.  The VA examiner noted that, while the question of increased disability during flare-ups is possible, the Veteran was not experiencing a flare-up and, as such, the VA examiner could not opine as to any additional degree of functional impairment.  The VA examiner further specifically detailed the Veteran's subjective reports of flare-ups, who reported "they are brief."  The Veteran reported daily flare-ups a couple of times per day at which time he takes medications and waits for the pain to improve.

The January 2016 VA examiner specifically notes that "no response [was] provided" when the Veteran was asked about flare-ups.  At the VA examination, the Veteran described functional loss attributable to the lumbar spine disability as being unable to "sit or stand for long periods."  

While, in some cases, retrospective opinions may be warranted to determine the severity of a veteran's disability during the course of the appeal, the Court has held that, if evidence of the level of disability for the earlier period cannot be obtained without resorting to speculation, then the evidence is not in equipoise and the benefit of the doubt rule would not apply.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The January 2014 and January 2016 VA examiners concluded that they could not opine with regard to the amount of functional impairment or impact of flare-ups or with repeated use over a period of time on the Veteran's lumbar spine disabilities without resorting to speculation, and the examiners provided reasons for these conclusion.  Based on the above, the above dissenting Veterans Law Judge would find that, under the facts and circumstances of this particular case, there is no duty to obtain another retrospective VA medical opinion.  See Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

The above dissenting Veterans Law Judge would find the January 2014 and January 2016 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of an initial disability rating in excess of 20 percent for the lumbar spine disability.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

Further, in the Remand above, the majority does not even direct the AOJ to obtain a retrospective medical opinion regarding functional loss or impairment attributable to the lumbar spine disability.  As such, at the very most, obtaining an additional VA examination would only reflect the current severity of the lumbar spine disability from this point (July 2016) onward.  The above dissenting Veterans Law Judge fails to see how obtaining another current examination (that does not even ask for retrospective medical opinions) does more than needlessly delay the appeal without any benefit to the Veteran.  There are copious amounts of treatment records and VA examination reports that the Board could use to assess the severity of the lumbar spine disability.  The above dissenting Veterans Law Judge fails to see how the VA examination sought by the majority would be pertinent to the earlier periods of this over 13 year appeal.  

However, the above dissenting Veterans Law Judge acknowledges that additional evidence relating to the lumbar spine disorder, specifically the January 2016 VA examination report, has been associated with the claims file since the most recent supplemental statement of the case (dated in June 2014) and a subsequent supplemental statement of the case has not been issued.  The Veteran has not waived consideration of this evidence by the AOJ in the first instance.  As such, the above dissenting Veterans Law Judge would bifurcate this issue and adjudicate the issue of entitlement to initial disability rating in excess of 20 percent for lumbar spine degenerative joint disease prior to June 5, 2014 based on the evidence of record and remand a disability rating in excess of 20 percent from June 5, 2014 for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.  See Tyrues, 23 Vet. App. at 176 (en banc); Roebuck, 20 Vet. App. at 315.     

For the reasons above, this Veterans Law Judge respectfully dissents. 
  
Department of Veterans Affairs


